DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 10, 2021 and April 12, 2022 have been considered by the examiner. An initialed copy of each IDS is included with this Office Action.

Drawings
The drawings are objected to because:
a.	FIG. 5 does not show “blue lines” (see paragraph [0072], line 5); and
b.	FIG. 6 does not show “red lines” (see paragraph [0072], line 6).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0069], line 2, it is unclear what is meant “loot-mean-square.” Should “loot” be “least” since “LMS” is usually an acronym for “least mean square”?  
Appropriate correction/clarification is required.

Claim Objections
The claims are objected to because of the following informalities:  
in claim 1, line 9, “applied to the sampling unit” should be “used by the sampling unit” (see claim 1, line 4-5);  
in claim 8, line 3, “as the first probability” should be “if the first probability”;
in claim 9, line 3, “as the second probability” should be “if the second probability”;
in claim 10, line 4, it appears that “statistical values of results of really measuring by using a plurality of data” should be “statistical values of measurements using a plurality of data” for improved readability (see paragraph [0066]);
in claim 11, line 9, “applied to the sampling unit” should be “used by the sampling unit” (see claim 1, line 4-5);  
in claim 12, line 8, “the clock” should be “the inputted clock” (see line 4); 
in claim 13, lines 6-7, “applied to the sampling unit” should be “used by the sampling unit” (see claim 13, line 2); and
dependent claim(s) are objected to under the same ground(s) as the claim(s) from which it depends.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e. “unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: the sampling unit and the adjustment unit in claims 1 and 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2, it is unclear how the “controller is configured to combine…” on lines 2-3 relates to the “controller configured to combine results of sampling …” in claim 1, lines 6-7. For example, is the configuration in claim 2 different than the configuration in claim 1 such the controller is configured to perform two combining steps to generate two results? Or is claim 2 further limiting claim 1 wherein the “results of sampling” in claim 1 comprise “a first sampling point at a first sampling point and a second sampling result at a second sampling point” in claim 2?
Similarly, with regard to claim 4, it is unclear how the “controller is configured to … combine the sampling results” on lines 1-2 relates to the “controller configured to combine results of sampling…” in claim 1, lines 6-7. For example, are “the sampling results” in claim 4 referring to “results of sampling” in claim 1?
With regard to claim 5, it is unclear how “a control value” on line 2 relates to “a control value” in claim 1, line 8. For example, is the controller configured generate two control values (i.e. in accordance with claim 1, lines 6-8 and claim 5 line 2-3) or is “a control value” on line 2 referring to “a control value” in claim 1, line 8? If the controller generates two “control values,” then it is unclear which “control value” is used by the adjustment unit in claim 1, lines 9-10.
Similarly, with regard to claims 6-9, it is unclear how “a control value” in each of the respective claims relates to “a control value” in the preceding claim(s) from which it depends. For example, how does “a control value” in claim 6, line 2 relate to “a control value” in claim 5, line 2 and/or “a control value” in claim 1, lines 8 and 10?
Claim 12 recites the limitation “the sampling unit” in line 8. There is insufficient antecedent basis for this limitation in the claim. 
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(a) as being anticipated by Kang et al. (US Patent No. 9,906,231 B2). Kang et al. discloses the clock and data recovery method including: (a) inputting data (see DATA in FIGs 2 and 3A); (b) inputting a clock (see CLK1 in FIGs 2 and 3A); (c) sampling the inputted data by using the inputted clock (see 222 and 240 in FIG. 3A; column 3, line 65 - column 4, line 5; column 4, lines 26-30; ); (d) combining results of sampling at a plurality of sampling points (see 260 in FIGs. 3A and 3B and column 5, lines 3-14); (e) determining a state of the clock based on the combined results and generating a control value (i.e. “VA”) for controlling the clock (see 260 in FIGs. 3A and 3B and column 5, lines 3-14); and (f) adjusting the clock based on the generated control value (see 280 in FIGs. 2 and 3A; column 4, lines 8-12 and column 4, lines 36-49).

Allowable Subject Matter
Claims 1, 11 and 13 are allowable if claim objections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  prior art of record does not teach or suggest a clock and data recovery device comprising a sampling unit having the corresponding structure of an even block and an odd block wherein each block has five samplers in total including two error samplers and three data samplers (see paragraph [0070] and “sampling unit 130” in FIG. 3) in combination with the recited controller and an adjustment unit having the corresponding structure of a phase interpolator (see paragraphs [0049] and [0053] and “PI 140” in FIG. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose clock and data recovery methods and circuits: (a) Liao et al. (US Patent No. 9,313,017 B1); (b) Zhang et al. (US Patent No. 9,455,848 B1); and (c) Ho et al. (US Patent No. 10,374,785 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETSY DEPPE/Primary Examiner, Art Unit 2633